HUFF, J.
Respectfully, I dissent. Alberta Major brought this tort action against the City of Hartsville (City), alleging she was injured when she fell in a “hole” on City’s premises. The trial court granted City summary judgment, finding City was not on notice of any defect, rut, or depression at the location of the incident. In my opinion, the majority, as well as the trial court, has effectively applied an actual notice standard to this matter, where the issue is one of constructive notice. Viewing the evidence in a light most favorable to Major, I believe she has presented sufficient evidence City had constructive notice *267of a defect or condition, alleged to have caused her injury, such that the granting of summary judgment to City on the basis that City had no notice was improper.
The facts are as follows: On Monday, December 1, 2008, Major, a resident of Florence, traveled to Hartsville to attend class at Coker College. Major parked her car in a school parking lot, and then proceeded to a sidewalk, walking her usual route to class. This particular sidewalk was paved to a point, but as it reached a corner where two roads intersected, the sidewalk ran out, leaving a grassy area between the sidewalk and the road. Major, intending to cross the street, stopped beside the stop sign on this corner to check for traffic. According to Major, as she “took a step out,” her foot slipped into a hole, her knee buckled to the right, and she stumbled, but regained her balance. When she returned for class the following Thursday, December 4, Major reported she had injured her foot in the incident to a Coker College employee at the Student Building. The employee instructed her to report the matter to Coker College security. Major located security officer Burke Hoffman and pointed out the place where she indicated she had stepped into a hole. Hoffman informed Major the property did not belong to Coker College, and told her she needed to contact City’s police department. Major then called the police, and Officer Michael Sanchez responded to the incident location. Major informed Officer Sanchez she had hurt herself on December 1 when, as she was about to cross the street, she stepped into a deep hole in the grass at the corner of the intersection. Major returned to the location the next day to take photographs of the area, and found an individual with a golf cart who was putting dirt in the area. Major stated she sought medical treatment at the emergency room on December 6, 2008, and was thereafter seen by an orthopedist and ultimately referred to physical therapy for injury to her right ankle.
The Coker College security officer described the grassy area incident site Major showed to him as being located between the sidewalk and the road and as being “like a rut,” with leaves partially covering it. When asked if he had any idea what may have caused the rut or hole, Hoffman responded:
*268I do know from observations from over the years, that cars, they come — and not only when I’m in the parking lot, but when I’m on campus looking back towards that way, that cars come and cut that corner. And cut it, you know, a lot of times it — they just roll, and don’t come to a complete stop. And then, you know, they go on.
Hoffman indicated the cars “cut real sharp” and drive on the grass. Hoffman also acknowledged he had seen large 18-wheeler trucks cut that corner because it is difficult for them to make a right turn there due to a median. The area of the incident has since been paved, and Hoffman indicated he had seen vehicles cutting that corner since then and noted tire tracks could be observed on the cement. Coker College employee Gokey described the area in question as an “impression” with grass growing over it, two to three inches on a slope, about two feet long and one foot wide.
Officer Sanchez described the corner incident area as being about a foot away from the sidewalk and appearing “to be some kind of a relief, a concave depression ... in the dirt with grass growing in it and very sparse leaf coverage.” He testified the depression was oval shaped, about eight to twelve inches long, six inches wide, and an inch to an inch and a half in depth. When asked if he had any thoughts on how the hole or depression was created, Officer Sanchez indicated it could have been caused by “constant wear and tear” from traffic, as he has observed vehicles cutting that corner as they turned, driving up on the grass.
Phillip Gardner, the Director of Parks and Leisure Services for City testified that Public Works was in charge of the sidewalk, but his department was in charge of the grassy strip between the sidewalk and road. Gardner was not informed of the incident until around the time Major filed her lawsuit in July, 2009. His department then went out to look at the area, and found that trucks and cars appeared to be cutting the corner short, leaving tire marks. Gardner stated right rear wheels were going across the curb to try to make the turn because it is a tight turn. Sometime after his department observed the area, the Public Works Department continued the sidewalk down to the street, paving the corner of land. Gardner acknowledged they had “observed vehicles making that turn for years,” that trucks in particular had difficulty *269with it and would often drive up on the grass, and it had caused depressions before. When asked how his department had addressed the issue in the past, Gardner stated:
They’ve gone back and they have put sand or clay back in the area, but it was — it was a fruitless effort because a few days later, it’s, you know, right back in the same condition so after two or three attempts, they just keep an eye on that area to make sure that it did not create, you know, some sort of a, you know problem at a later time.
Gardner further noted that tire tracks were currently on the paved portion, and if trucks continued to drive over the area, the concrete would eventually crumble. According to Gardner, his department worked in this area once every three to five weeks, and if his “crew had noticed that a tractor-trailer had cut that corner and left a deep grove or rut there,” they would have then “gone in and back-filled it and tamped it tight and observed the area to make sure that it was packed well and did not wash out or settle.”
City moved for summary judgment, asserting there was no evidence it had actual or constructive notice of any rut, hole, or defect in the property, arguing there was no evidence anyone with City was on notice of any problem at the location in the days, weeks and months prior to the incident. The trial court granted City’s motion, finding City was not on notice, constructive or otherwise, of any defect, rut or depression at the location of the alleged incident. In making its ruling, the court noted that deposition testimony showed neither City nor Coker College were aware of any prior falls or injuries at the location; Major herself was unable to cite any prior experience or observation of any defect, rut, or depression in the area despite her frequent use of that street corner; there was no testimony from anyone that showed any notice, constructive or otherwise, of any specific rut or depression at the location in the days, weeks, or months prior to Major’s accident; and, based on the deposition testimony of Gardner, City had corrected depressions in the past by filling and tamping the area affected such that City actively maintained its streets and street corners. The court specifically disagreed with Major’s assertion that City’s knowledge of the periodic cutting of street corners was a continuous condition, and found such *270did not place City on constructive notice of the alleged defect, rut, or depression.
Summary judgment is appropriate when “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Rule 56(c), SCRCP. Appellate courts apply the same standard applied by the trial court pursuant to Rule 56(c), SCRCP, when reviewing a grant of summary judgment. Turner v. Milliman, 392 S.C. 116, 121-22, 708 S.E.2d 766, 769 (2011). In determining whether any triable issues of fact exist, the evidence and all reasonable inferences therefrom must be viewed in the light most favorable to the non-moving party. Id. at 122, 708 S.E.2d at 769. When the burden of proof is by a preponderance of the evidence, a non-moving party need only present a scintilla of evidence to withstand a motion for summary judgment. Hancock v. Mid-South Mgmt. Co., 381 S.C. 326, 330, 673 S.E.2d 801, 803 (2009). “Summary judgment should not be granted even when there is no dispute as to evidentiary facts if there is dispute as to the conclusion to be drawn from those facts.” Brockbank v. Best Capital Corp., 341 S.C. 372, 378, 534 S.E.2d 688, 692 (2000). Additionally, because summary judgment is a drastic remedy, it should be cautiously invoked to ensure a litigant is not improperly deprived of a trial on disputed factual issues. Madison v. Babcock Center, Inc., 371 S.C. 123, 134, 638 S.E.2d 650, 655 (2006).
Major contends the only issue on appeal is whether City had adequate notice of the condition that caused her injuries. She concedes City did not have actual notice of the depression at the time of the incident. However, she notes that both parties acknowledge a constructive notice standard applies in this situation, and asserts the trial court erred in holding City did not have constructive notice of the condition that caused her injuries. Major points to the deposition testimony showing, whether the area was described as a depression, rut, or impression, City had knowledge that the condition was likely created by vehicles driving over the grass at that corner. Major further notes that the deposition testimony of Gardner shows his department had an established procedure for deal*271ing with ruts and depressions caused by vehicles driving on the grass while turning at that particular corner. She argues the deposition testimony, showing City’s common knowledge of the practice of vehicles cutting the corner as well as the creation of the ruts or depressions, created a genuine issue of material fact as to whether City had constructive notice of the depression. Major thus maintains that at least a scintilla of evidence exists to support the position that City had constructive notice.
Major further argues the trial court largely based its ruling on a determination that City was not aware of the depression that caused her injuries, and despite several references to constructive notice, in fact applied an actual notice standard. She notes that the trial court’s reliance on her own lack of knowledge of the depression at the location is misplaced, because the burden is on City, not her, to keep the premises in a reasonably safe condition, and the issue is whether City had constructive notice, not whether she did. Major takes issue with the trial court’s finding that City showed through the testimony of Sanchez, Hoffman, and Gardner that neither City, nor Coker College security, were aware of any rut, depression or defect at the location. She argues (1) constructive knowledge does not require actual knowledge and (2) deposition testimony showed these individuals were aware that depressions had been created at this corner in the past, and City’s knowledge of this recurrent condition, as evidenced by Garner’s testimony that his department had to keep an eye on the area to make sure it did not create some sort of problem “at a later time,” constituted constructive notice of the condition at this corner.
Because I believe the evidence shows there is a genuine issue of material fact on whether City had constructive notice, I would reverse and remand.
The South Carolina Tort Claims Act (SCTCA) provides that “the State, an agency, a political subdivision, and a governmental entity are liable for their torts in the same manner and to the same extent as a private individual under like circumstances, subject to the limitations upon liability and damages, and exemptions from liability and damages, contained herein.” S.C.Code Ann. § 15-78-40 (2005). Our legislature has, however, provided certain exceptions to a governmental entity’s *272waiver of immunity. S.C.Code Ann. 15-78-60 (2005 & Supp. 2011).
The parties agree that section 15-78-60(15) of the SCTCA applies to the matter at hand. This section provides, in pertinent part, as follows:
Governmental entities responsible for maintaining highways, roads, streets, causeways, bridges, or other public ways are not liable for loss arising out of a defect or a condition in, on, under, or overhanging a highway, road, street, causeway, bridge, or other public way caused by a third party unless the defect or condition is not corrected by the particular governmental entity responsible for the maintenance within a reasonable time after actual or constructive notice.
S.C.Code Ann. § 15-78-60(15) (2005) (emphasis added). Thus, City may be liable for Major’s injuries only if it had “actual or constructive notice” of “a defect or a condition.”
“Constructive notice and actual notice are not one and the same.” Anderson v. Buonforte, 365 S.C. 482, 492, 617 S.E.2d 750, 755 (Ct.App.2005). In the context of the SCTCA, “actual notice means all the facts are disclosed and there is nothing left to investigate.” Strother v. Lexington Cnty. Recreation Comm’n, 332 S.C. 54, 65, 504 S.E.2d 117, 123 (1998). “Actual notice may be shown by direct evidence or inferred from factual circumstances.” Id. “Notice is regarded as actual where the person sought to be charged therewith either knows of the existence of the particular facts in question or is conscious of having the means of knowing it, even though such means may not be employed by him.” Id. at 63 n. 6, 504 S.E.2d at 122 n. 6. “Generally, actual notice is synonymous with knowledge.” Id. On the other hand, in regard to constructive notice, our courts have stated as follows:
Constructive notice is a legal inference which substitutes for actual notice. It is notice imputed to a person whose knowledge of facts is sufficient to put him on inquiry; if these facts were pursued with due diligence, they would lead to other undisclosed facts. Therefore, this person is presumed to have actual knowledge of the undisclosed facts.

Id.

Here, I agree with Major that the trial court erred in granting summary judgment to City. While Major concedes *273City did not have actual notice of the condition of the corner at the time of her accident, viewing the evidence and reasonable inferences therefrom in a light most favorable to Major, there is a genuine issue of material fact as to whether City had constructive notice of the condition that caused Major’s injuries.
There is evidence here that (1) a condition, in the form of a depression, rut or some other defect, existed on the corner where Major sustained her injury, (2) that numerous individuals, who worked for City and the local college, frequently observed vehicles being unable to properly navigate a turn at this specific intersection, resulting in the vehicles cutting over the grassy area of this corner, and (3) both City employee Gardner, the Director of Parks and Leisure Services for City, and Officer Sanchez attributed the depression to the wear and tear from the vehicles cutting across the area. Additionally, I find of particular note the testimony of Gardner, wherein he stated his department addressed the issue in the past by putting sand or clay back in the area, but such effort seemed fruitless, as the area would be in the same condition a few days later, and after two or three attempts to remedy the matter, their solution was to keep an eye on that area to make sure that it did not create some sort of problem at a later time. I believe this testimony provides some evidence City was aware the vehicles were cutting across this particular corner causing the condition, that City attempted in the past to correct the condition, that their attempts appeared futile, and, consequently, there was a need to observe the area thereafter. Accordingly, given the evidence presented, I believe there is a genuine issue as to whether City had knowledge of facts sufficient to put it on inquiry, such that constructive notice was imputed to City. Strother, 332 S.C. at 63 n. 6, 504 S.E.2d at 122 n. 6.
I find further support for this conclusion based on our courts’ consideration, in the cases of Fickling v. City of Charleston, 372 S.C. 597, 643 S.E.2d 110 (Ct.App.2007) and Wintersteen v. Food Lion, Inc., 344 S.C. 32, 542 S.E.2d 728 (2001), that constructive notice may be found where there is a recurring problem. In Fielding, the plaintiff filed a negligence action alleging she suffered injuries after she stepped into a hole in a city sidewalk. Id. at 600, 643 S.E.2d at 112. *274There, this court found conflicting evidence was presented as to whether the City of Charleston had constructive notice of the defect in the sidewalk, observing that in viewing it in a light most favorable to Fickling, there was at least some evidence that (1) there were numerous City of Charleston personnel within the area of the defect who could have seen and reported the problem; (2) the condition had existed for a while; and (3) the City of Charleston had an established policy in place to deal with defects in the sidewalks, and problems with the sidewalks were an expected and “recurrent” or “continual” condition of which it had notice. Id. at 610, 643 S.E.2d at 116-17. Additionally, this court noted in Fickling that our supreme court observed in Wintersteen that two prior slip-and-fall cases involved conditions of such a recurrent nature that the defendants were chargeable with constructive notice on the day of the accident, “because they established certain patterns ‘wherein the recurrence is of such a nature as to amount to a continual condition’ and this, coupled with other factors, ‘may be sufficient to create a jury issue’ as to constructive notice.” Fickling, 372 S.C. at 610 n. 37, 643 S.E.2d at 117 n. 37. In Wintersteen, our supreme court stated as follows:
Although mere recurrence alone is insufficient to establish constructive notice, there may be certain factual patterns ... wherein the recurrence is of such a nature as to amount to a continual condition, and that factor, when coupled with other evidence, such as store employees’ knowledge thereof, may be sufficient to create a jury issue as to the defendant’s constructive notice at the time of the accident.
Id. at 36 n. 1, 542 S.E.2d at 730 n. 1.
Thus, while mere recurrence alone is insufficient to establish constructive notice, our courts have intimated that where the recurrence is of such a nature as to amount to a continual condition, that continual condition, when coupled with other evidence such as an employee’s knowledge of the recurring nature of the problem, may be sufficient to create a jury issue as to constructive notice at the time of the accident. Here, there was evidence presented that City had knowledge of the recurring problem of vehicles cutting across the corner of the land in question thereby creating a depression in the area, and *275that it was a recurring problem that continued even after City’s attempts to ameliorate it.
By finding “Major offered no evidence the City was on notice of the particular depression, rut, or hole she alleges caused her injury,” the majority is essentially employing an actual notice standard rather than one of constructive notice. In spite of the fact that City may not have been on notice in the days, weeks or months prior to Major’s accident that a “particular” defect existed on the corner, such would amount only to actual notice, and I believe the evidence presented shows a genuine issue of material fact as to whether City was on constructive notice of a defect at that location. Accordingly, I would hold the trial court erred in granting City’s motion for summary judgment.